Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “comprises” is used.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of  “superconductor sections of lengths shorter than any of said first, second and third length of superconductor”  as recited in claim 14 and “superconductor sections of lengths shorter than any of said first, second and third length of superconductor”  and “tank circuit” as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, lines 13-14, it is unclear what “superconductor sections of lengths shorter than any of said first, second and third length of superconductor” comprise of?  It appears that they are not shown in any of drawing.
In claim 16, it is unclear how “a low pass or high pass filter” are interrelated and associated with  “microwave filters” as recited in claim 15. Should this claim depend from claim 14 instead of claim 15.
In claim 17, it is unclear how “a band-pass filter”  is interrelated and associated with  “microwave filters” as recited in claim 15. Should this claim depend from claim 14 instead of claim 15.
In claim 22,lines 17-18, it is unclear what “superconductor sections of lengths shorter than any of said first, second and third length of superconductor”  and “a tank circuit” comprise of? It appears that they are not shown in any of drawing.
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
7.	Searches were performed and no prior art was found to meet the limitations of the instant claims 14-26. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
McDonald (Pat# 4,869,598) discloses Temperature-sensitive Multiple-layer Thin Film Superconducting Device.
Abdo (Pat# 9,818,064) discloses High Fidelity Threshold Detection Of Single Microwave Photons Using A Quantum Non-demolition Photon Detector.
Gunnarson et al (pat# 9,964,446) disclose bolometer.	
Mottonen et al (pat# 11,210,601) disclose Circuit Assembly, A System And A Method For Cooling Quantum Electric Devices.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867